On Rehearing.
PER CURIAM.
All of the concurring justices are of the opinion that the foregoing conclusion is correct, as to all points involved, except as to the sufficiency of the notice; the Chief Justice and Justice Evans being of the opinion that the notice was not sufficient for failing to recite that the assessment roll had been “delivered” to the clerk. This question therefore had to be considered by the court en banc, and Simpson, McClellan, Mayfield, and Sayre, JJ., concur with the writer in the holding that the notice was a substantial compliance with the statute. The notice recites that the assessment roll has been completed, and is now open for inspection in the city clerk’s office.